Exhibit 10.4

EXECUTION VERSION

PRIVATE PLACEMENT WARRANTS PURCHASE AGREEMENT

THIS PRIVATE PLACEMENT WARRANTS PURCHASE AGREEMENT, effective as of
September 26, 2017 (as it may from time to time be amended, this “Agreement”),
is entered into by and between Mosaic Acquisition Corp., a Cayman Islands
exempted company (the “Company”), and Mosaic Sponsor, LLC, a Delaware limited
liability company (the “Purchaser”).

WHEREAS:

The Company intends to consummate an initial public offering of the Company’s
units (the “Public Offering”), each unit consisting of one Class A ordinary
share of the Company, par value $0.0001 per share (each, a “Share”), and
one-third of one warrant as set forth in the Company’s registration statement on
Form S-1, filed with the Securities and Exchange Commission (the “SEC”), File
Number 333-220667 (the “Registration Statement”), under the Securities Act of
1933, as amended (the “Securities Act”);

Each whole warrant entitles the holder to purchase one Share at an exercise
price of $11.50 per Share; and

The Purchaser has agreed to purchase an aggregate of 2,666,667 warrants (or up
to 2,966,667 warrants if the over-allotment option in connection with the Public
Offering is exercised in full) (the “Private Placement Warrants”), each Private
Placement Warrant entitling the holder to purchase one Share at an exercise
price of $11.50 per Share. Fortress Mosaic Sponsor LLC has agreed to purchase an
aggregate of 2,666,667 Private Placement Warrants (or up to 2,966,667 Private
Placement Warrants if the over-allotment option in connection with the Public
Offering is exercised in full).

NOW THEREFORE, in consideration of the mutual promises contained in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties to this Agreement hereby,
intending legally to be bound, agree as follows:

AGREEMENT

Section 1. Authorization, Purchase and Sale; Terms of the Private Placement
Warrants.

A. Authorization of the Private Placement Warrants. The Company has duly
authorized the issuance and sale of the Private Placement Warrants to the
Purchaser.

B. Purchase and Sale of the Private Placement Warrants.

(i) On the date of the consummation of the Public Offering or on such earlier
time and date as may be mutually agreed by the Purchaser and the Company (the
“Initial Closing Date”), the Company shall issue and sell to the Purchaser, and
the Purchaser shall purchase from the Company, 2,666,667 Private Placement
Warrants at a price of $1.50 per warrant for an aggregate purchase price of
$4,000,000.50 (the “Purchase Price”), which shall be paid by wire transfer of
immediately available funds to the Company in accordance with the Company’s
wiring instructions. On the Initial Closing Date, upon the payment by the
Purchaser of the Purchase Price by wire transfer of immediately available funds
to the Company, the Company, at its option, shall deliver a certificate
evidencing the Private Placement Warrants purchase on such date duly registered
in the Purchaser’s name to the Purchaser or effect such delivery in book-entry
form.

(ii) On the date of the consummation of the closing of the over-allotment option
in connection with the Public Offering or on such earlier time and date as may
be mutually agreed by the Purchaser and the Company (the “Over-allotment Closing
Date”, and each Over-allotment Closing Date (if any) and the Initial Closing
Date being sometimes referred to herein as “Closing Date”), the Company shall
issue and sell to the Purchaser, and the Purchaser shall purchase from the
Company, up to 300,000 Private Placement Warrants at a price of $1.50 per
warrant for an aggregate purchase price of up to $450,000 (if the over-allotment
option in connection with the Public Offering is exercised in full) (the
“Over-allotment Purchase Price”), which shall be paid by wire transfer of
immediately available funds to the Company in accordance with the Company’s
wiring instructions. On the Over-allotment Closing Date, upon the payment by the
Purchaser of the Over-allotment Purchase Price by wire transfer of immediately
available funds to the Company, the Company shall, at its option, deliver a
certificate evidencing the Private Placement Warrants purchased on such date
duly registered in the Purchaser’s name to the Purchaser or effect such delivery
in book-entry form.



--------------------------------------------------------------------------------

C. Terms of the Private Placement Warrants.

(i) Each Private Placement Warrant shall have the terms set forth in a Warrant
Agreement to be entered into by the Company and a warrant agent, in connection
with the Public Offering (the “Warrant Agreement”).

(ii) At the time of the closing of the Public Offering, the Company and the
Purchaser shall enter into a registration rights agreement (the “Registration
Rights Agreement”) pursuant to which the Company will grant certain registration
rights to the Purchaser relating to the Private Placement Warrants and the
Shares underlying the Private Placement Warrants.

Section 2. Representations and Warranties of the Company. As a material
inducement to the Purchaser to enter into this Agreement and purchase the
Private Placement Warrants, the Company hereby represents and warrants to the
Purchaser (which representations and warranties shall survive each Closing Date)
that:

A. Organization and Corporate Power. The Company is an exempted company duly
incorporated, validly existing and in good standing under the laws of the Cayman
Islands and is qualified to do business in every jurisdiction in which the
failure to so qualify would reasonably be expected to have a material adverse
effect on the financial condition, operating results or assets of the Company.
The Company possesses all requisite corporate power and authority necessary to
carry out the transactions contemplated by this Agreement and the Warrant
Agreement.

B. Authorization; No Breach.

(i) The execution, delivery and performance of this Agreement and the Private
Placement Warrants have been duly authorized by the Company as of the Closing
Date. This Agreement constitutes the valid and binding obligation of the
Company, enforceable in accordance with its terms. Upon issuance in accordance
with, and payment pursuant to, the terms of the Warrant Agreement and this
Agreement, the Private Placement Warrants will constitute valid and binding
obligations of the Company, enforceable in accordance with their terms as of
each Closing Date.

(ii) The execution and delivery by the Company of this Agreement and the Private
Placement Warrants, the issuance and sale of the Private Placement Warrants, the
issuance of the Shares upon exercise of the Private Placement Warrants and the
fulfillment, of and compliance with, the respective terms hereof and thereof by
the Company, do not and will not as of the Closing Date (a) conflict with or
result in a breach of the terms, conditions or provisions of, (b) constitute a
default under, (c) result in the creation of any lien, security interest, charge
or encumbrance upon the Company’s share capital or assets under, (d) result in a
violation of, or (e) require any authorization, consent, approval, exemption or
other action by or notice or declaration to, or filing with, any court or
administrative or governmental body or agency pursuant to the amended and
restated memorandum and articles of association of the Company (in effect on the
date hereof or as may be amended prior to completion of the contemplated Public
Offering), or any material law, statute, rule or regulation to which the Company
is subject, or any agreement, order, judgment or decree to which the Company is
subject, except for any filings required after the date hereof under federal or
state securities laws.

C. Title to Securities. Upon issuance in accordance with, and payment pursuant
to, and registration in the register of members of the Company, the terms hereof
and the Warrant Agreement, the Shares issuable upon exercise of the Private
Placement Warrants will be duly and validly issued, fully paid and
nonassessable. Upon issuance in accordance with, and payment pursuant to, the
terms hereof and the Warrant Agreement, the Purchaser will have good title to
the Private Placement Warrants purchased by it and the Shares issuable upon
exercise of such Private Placement Warrants, free and clear of all liens, claims
and encumbrances of any kind, other than (i) transfer restrictions hereunder and
under the other agreements contemplated hereby, (ii) transfer restrictions under
federal and state securities laws, and (iii) liens, claims or encumbrances
imposed due to the actions of the Purchaser.

D. Governmental Consents. No permit, consent, approval or authorization of, or
declaration to or filing with, any governmental authority is required in
connection with the execution, delivery and performance by the Company of this
Agreement or the consummation by the Company of any other transactions
contemplated hereby.

Section 3. Representations and Warranties of the Purchaser. As a material
inducement to the Company to enter into this Agreement and issue and sell the
Private Placement Warrants to the Purchaser, the Purchaser hereby represents and
warrants to the Company (which representations and warranties shall survive each
Closing Date) that:

A. Organization and Requisite Authority. The Purchaser possesses all requisite
power and authority necessary to carry out the transactions contemplated by this
Agreement.



--------------------------------------------------------------------------------

B. Authorization; No Breach.

(i) This Agreement constitutes a valid and binding obligation of the Purchaser,
enforceable in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other laws of general
applicability relating to or affecting creditors’ rights and to general
equitable principles (whether considered in a proceeding in equity or law).

(ii) The execution and delivery by the Purchaser of this Agreement and the
fulfillment of and compliance with the terms hereof by the Purchaser does not
and shall not as of the Closing Dates conflict with or result in a breach by the
Purchaser of the terms, conditions or provisions of any agreement, instrument,
order, judgment or decree to which the Purchaser is subject.

C. Investment Representations.

(i) The Purchaser is acquiring the Private Placement Warrants and, upon exercise
of the Private Placement Warrants, the Shares issuable upon such exercise
(collectively, the “Securities”), for the Purchaser’s own account, for
investment purposes only and not with a view towards, or for resale in
connection with, any public sale or distribution thereof.

(ii) The Purchaser is an “accredited investor” as such term is defined in Rule
501(a)(3) of Regulation D under the Securities Act.

(iii) The Purchaser understands that the Securities are being offered and will
be sold to it in reliance on specific exemptions from the registration
requirements of the United States federal and state securities laws and that the
Company is relying upon the truth and accuracy of, and the Purchaser’s
compliance with, the representations and warranties of the Purchaser set forth
herein in order to determine the availability of such exemptions and the
eligibility of the Purchaser to acquire such Securities.

(iv) The Purchaser did not decide to enter into this Agreement as a result of
any general solicitation or general advertising within the meaning of Rule
502(c) under the Securities Act.

(v) The Purchaser has been furnished with all materials relating to the
business, finances and operations of the Company and materials relating to the
offer and sale of the Securities which have been requested by the Purchaser. The
Purchaser has been afforded the opportunity to ask questions of the executive
officers and directors of the Company. The Purchaser understands that its
investment in the Securities involves a high degree of risk and it has sought
such accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to the acquisition of the Securities.

(vi) The Purchaser understands that no United States federal or state agency or
any other government or governmental agency has passed on or made any
recommendation or endorsement of the Securities or the fairness or suitability
of the investment in the Securities by the Purchaser nor have such authorities
passed upon or endorsed the merits of the offering of the Securities.

(vii) The Purchaser understands that: (a) the Securities have not been and are
not being registered under the Securities Act or any state securities laws, and
may not be offered for sale, sold, assigned or transferred unless
(1) subsequently registered thereunder or (2) sold in reliance on an exemption
therefrom; and (b) except as specifically set forth in the Registration Rights
Agreement, neither the Company nor any other person is under any obligation to
register the Securities under the Securities Act or any state securities laws or
to comply with the terms and conditions of any exemption thereunder. In this
regard, the Purchaser understands that the SEC has taken the position that
promoters or affiliates of a blank check company and their transferees, both
before and after a Business Combination, are deemed to be “underwriters” under
the Securities Act when reselling the securities of a blank check company. Based
on that position, Rule 144 adopted pursuant to the Securities Act would not be
available for resale transactions of the Securities despite technical compliance
with the requirements of such Rule, and the Securities can be resold only
through a registered offering or in reliance upon another exemption from the
registration requirements of the Securities Act.

(viii) The Purchaser has such knowledge and experience in financial and business
matters, knowledge of the high degree of risk associated with investments in the
securities of companies in the development stage such as the Company, is capable
of evaluating the merits and risks of an investment in the Securities and is
able to bear the economic risk of an investment in the Securities in the amount
contemplated hereunder for an indefinite period of time. The Purchaser has
adequate means of providing for its current financial needs and contingencies
and will have no current or anticipated future needs for liquidity which would
be jeopardized by the investment in the Securities. The Purchaser can afford a
complete loss of its investments in the Securities.



--------------------------------------------------------------------------------

Section 4. Conditions of the Purchaser’s Obligations. The obligations of the
Purchaser to purchase and pay for the Private Placement Warrants are subject to
the fulfillment, on or before each Closing Date, of each of the following
conditions:

A. Representations and Warranties. The representations and warranties of the
Company contained in Section 2 shall be true and correct at and as of the
Closing Dates as though then made.

B. Performance. The Company shall have performed and complied with all
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before such Closing Date.

C. No Injunction. No litigation, statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by or in any court or governmental authority of competent jurisdiction
or any self-regulatory organization having authority over the matters
contemplated hereby, which prohibits the consummation of any of the transactions
contemplated by this Agreement or the Warrant Agreement.

D. Warrant Agreement. The Company shall have entered into a Warrant Agreement
with a warrant agent on terms satisfactory to the Purchaser.

E. Investment by Other Sponsor. The Company shall have confirmed in writing that
Fortress Mosaic Sponsor LLC has funded the purchase of an equal number of
Private Placement Warrants on the Closing Date.

Section 5. Conditions of the Company’s Obligations. The obligations of the
Company to the Purchaser under this Agreement are subject to the fulfillment, on
or before each Closing Date, of each of the following conditions:

A. Representations and Warranties. The representations and warranties of the
Purchaser contained in Section 3 shall be true and correct at and as of such
Closing Date as though then made.

B. Performance. The Purchaser shall have performed and complied with all
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by the Purchaser on or before such
Closing Date.

C. No Injunction. No litigation, statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by or in any court or governmental authority of competent jurisdiction
or any self-regulatory organization having authority over the matters
contemplated hereby, which prohibits the consummation of any of the transactions
contemplated by this Agreement or the Warrant Agreement.

D. Warrant Agreement. The Company shall have entered into a Warrant Agreement
with a warrant agent on terms satisfactory to the Company.

Section 6. Termination. This Agreement may be terminated at any time after
March 31, 2018 upon the election by either the Company or the Purchaser upon
written notice to the other party if the closing of the Public Offering does not
occur prior to such date.

Section 7. Survival of Representations and Warranties. All of the
representations and warranties contained herein shall survive each Closing Date.

Section 8. Definitions. Terms used but not otherwise defined in this Agreement
shall have the meaning assigned to such terms in the Registration Statement.

Section 9. Miscellaneous.

A. Successors and Assigns. Except as otherwise expressly provided herein, all
covenants and agreements contained in this Agreement by or on behalf of any of
the parties hereto shall bind and inure to the benefit of the respective
successors of the parties hereto whether so expressed or not. Notwithstanding
the foregoing or anything to the contrary herein, the parties may not assign
this Agreement, other than assignments by the Purchaser to affiliates thereof.

B. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.



--------------------------------------------------------------------------------

C. Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, none of which need contain the signatures of more than one party,
but all such counterparts taken together shall constitute one and the same
agreement.

D. Descriptive Headings; Interpretation. The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a substantive
part of this Agreement. The use of the word “including” in this Agreement shall
be by way of example rather than by limitation.

E. Governing Law. This Agreement shall be deemed to be a contract made under the
laws of the State of New York and for all purposes shall be construed in
accordance with the internal laws of the State of New York.

F. Amendments. This letter agreement may not be amended, modified or waived as
to any particular provision, except by a written instrument executed by all
parties hereto and Fortress Mosaic Sponsor LLC.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date first set forth above.

 

COMPANY: MOSAIC ACQUISITION CORP.   By:  

/s/ William H. Mitchell

    Name: William H. Mitchell     Title: Chief Financial Officer PURCHASER:
MOSAIC SPONSOR, LLC   By:  

/s/ David M. Maura

    Name: David M. Maura     Title: Manager

[Signature page to Private Placement Warrants Purchase Agreement]